Citation Nr: 0523041	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from October 1976 to 
October 1980 and from December 1981 to July 1990.  He also 
had a period of active duty for training (ACDUTRA) from July 
1993 to December 1993, and also served in the Reserves and 
the National Guard.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for bursitis of the left 
knee.  

Regarding the veteran's service-connected back disability, it 
is noted that a claim for an increased rating is not in 
appellate status.  The RO granted service connection for 
degenerative joint disease and disk narrowing of the spine 
and assigned a 10 percent rating in an August 2002 rating 
decision.  Thereafter, the veteran submitted a notice of 
disagreement (NOD) in a June 2003 document, and the RO issued 
a statement of the case (SOC) in March 2004.  In March 2004, 
a decision review officer (DRO) assigned a separate 10 
percent rating for degenerative joint disease and disc space 
narrowing of the cervical spine to go along with the 
veteran's 10 percent rating for his degenerative joint 
disease and disc space narrowing of the lumbosacral spine.  
However, the veteran never submitted a substantive appeal 
thereafter.  Accordingly, the issue of an increased or 
initial rating for degenerative joint disease of the spine is 
not in appellate status.  


FINDING OF FACT

The veteran's left knee disorders are not the result of a 
disease or injury in service.  





CONCLUSION OF LAW

Service connection for a left knee disability is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated from April 2002, the RO informed 
the veteran what type of evidence he would have to submit to 
establish service connection for a disability.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the April 2002 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as VA medical records, or records from other 
Federal agencies and that it would obtain private medical 
records if the veteran told the RO about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2002 letter told the veteran to provide the name address of 
his last reserve unit so that the RO could attempt to obtain 
the veteran's complete service medical records.  A letter 
sent to the veteran in August 2001 asked that he submit the 
name, and address of the person who had relevant records, the 
approximate time frame covered by the records, as well as the 
condition for which he was treated as shown in the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the August 2001 and April 2002 letters 
did not specifically request that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), the general instructions 
in this letter and the supplemental statements of the case 
clearly implied that the veteran should prosecute his appeal 
by assisting in this fashion.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left knee throughout the 
more than 4 years that his claim has been adjudicated.  
Finally, the veteran has not contended that he was prejudiced 
by the RO's phrasing of the requests in the August 2001 and 
April 2002 letters.  Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).    

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records do not show treatment for the 
veteran's left knee.  At a January 1982 medical examination, 
the veteran's lower extremities were evaluated as normal.  He 
placed a check in the "no" box on his report of medical 
history form to indicate that he did not have and had never 
had a trick or locked knee.  At an April 1987 medical 
examination, the veteran's lower extremities were evaluated 
as normal.  At a May 1990 medical examination, the veteran's 
lower extremities were evaluated as normal.  On the veteran's 
May 1990 report of medical history, he placed a check in the 
"no" box on his report of medical history form to indicate 
that he did not have and had never had a trick or locked 
knee.  

At a February 1992 medical examination, the veteran's lower 
extremities were evaluated as normal.  On the veteran's 
February 1992 report of medical history, he placed a check in 
the "no" box on his report of medical history form to 
indicate that he did not have and had never had a trick or 
locked knee.  At a July 1993 medical examination, the 
veteran's lower extremities were evaluated as normal.  On the 
veteran's July 1993 report of medical history, he placed a 
check in the "no" box on his report of medical history form 
to indicate that he did not have and had never had a trick or 
locked knee.  

At a December 1995 medical examination, the veteran's lower 
extremities were evaluated as normal.  On the veteran's 
December 1995 report of medical history, he placed a check in 
the "no" box on his report of medical history form to 
indicate that he did not have and had never had a trick or 
locked knee.  

On the veteran's annual medical certificate dated February 
1998, he placed a check in the "no" box in response to the 
question of whether he currently had any medical problems.  
Regarding his present level of physical activity, the veteran 
indicated that he ran 10 miles per week, broken down into 2 
miles per day, 5 days per week.  

On the veteran's September 2000 report of medical 
examination, his lower extremities were evaluated as normal.  
On his report of medical history form, the veteran indicated 
that he wore a brace for running, and had a swollen left 
knee.  The examining physician wrote that an MRI was 
accomplished in 1999, and the prognosis was bursitis, no 
complications, no sequelae.  

In the veteran's March 2001 claim, he asserted that he was 
treated for bursitis for his left knee in April 1999 by Dr. 
S.S.  

Dr. S.S. submitted a statement that was received in September 
2001.  The veteran stated that he was treated for left knee 
pain on May 11, 1993.  

In a September 2001 report of contact, the veteran stated 
that he did not have current medical records in his 
possession, and that a Canada treatment facility would not 
give him copies of his records.  

In an April 2002 statement, the veteran asserted that he was 
discharged from the Nevada Army National Guard in March 1999, 
and from that point, he was in the inactive reserve with the 
exception of a non-drilling, points-only TPU for several 
months.  He reported that the last unit where he drilled and 
gained reserve retirement points was with the Nevada Army 
National Guard.  He stated that he was enclosing the results 
of his 5-year reserve physical which was completed in 
December 2000.  

The veteran underwent a VA examination in August 2002.  No 
findings were made regarding the veteran's left knee.   

In a March 2004 statement, the veteran stated that he never 
sought medical attention for problems associated with his 
left knee, but he noticed severe pain in his knees while 
conducting his running regimen of almost an hour daily in the 
late 1970s.  He stated that over time, his running times for 
the 2 mile portion of the Army Physical Fitness Test 
decreased.  He stated that the records from Dr. S.S. were 
incomplete since this was not permissible under Canadian Law.  


Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131 (West 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).  

Active military, naval, and air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  ACDUTRA includes 
full-time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any State.  INACDUTRA 
generally means duty (other than full-time duty) prescribed 
for Reserves, and duty (other than full-time duty) performed 
by a member of the National Guard of any State. 38 U.S.C.A. § 
101(21), 101(22), 101(23), 101(24) (West 2002); 38 C.F.R. § 
3.6(a), (c) (2004).

The service medical records for the veteran's two periods of 
active duty (October 1976 to October 1980 and December 1981 
to July 1990) and for his period of ACDUTRA (July 1993 to 
December 1993) do not show treatment for the veteran's left 
knee.  

In fact, on the veteran's claim form, he indicated that his 
left knee disability did not begin until April 1999, which 
was after his periods of active duty and ACDUTRA.  Medical 
records from the veteran's period of service in the Reserves 
and National Guard includes a medical examination dated 
September 2000 in which the examiner diagnosed the veteran 
with bursitis of the left knee.  On the veteran's report of 
medical history form dated September 2000, he wrote that he 
wore a brace for running, and had a swollen left knee.  

On the veteran's initial claim, he indicated that he had been 
treated by Dr. S.S. for left knee pain in April 1999.  First 
of all, the veteran was not on active duty during April 1999.  
Next, it is noted that although attempts were made to obtain 
the treatment records from Dr. S.S., he submitted a statement 
in September 2001 (without any records), in which he 
indicated that he had treated the veteran for left knee pain 
on May 11, 1993.  It is noted that the veteran was not on 
active duty or ACDUTRA during May 1993.  

Notwithstanding the veteran's contentions of how he injured 
his left knee in service while running in the late 1970s, the 
lack of service medical records regarding the veteran's left 
knee outweighs the veteran's contentions.  For that reason, 
the veteran's claim must be denied.  

Although the veteran claims that his current left knee 
disorder is related to incidents in service, he is not a 
medical professional who can make such a determination.  The 
veteran is competent to describe symptoms he had during 
service, but as a lay person, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a left knee 
disability must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Service connection for a left knee disability is denied.  




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


